Exhibit 10.7

 

AMENDMENT TO THE

LSC COMMUNICATIONS, INC.

AMENDED AND RESTATED 2016 PERFORMANCE INCENTIVE PLAN

 

THIS AMENDMENT TO THE LSC COMMUNICATIONS, INC. AMENDED AND RESTATED 2016
PERFORMANCE INCENTIVE PLAN (this “Amendment”), is made and adopted as of
September 3, 2019, by the Board of Directors (the “Board”) of LSC
Communications, Inc. (the “Company”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to them in the LSC
Communications, Inc. Amended and Restated 2016 Performance Incentive Plan (the
“Plan”).

 

 

1.

Subject to obtaining the approval of the Company’s stockholders, the first
paragraph of Article I, Section 3 of the Plan is hereby amended and replaced in
its entirety as follows:

 

“3. Limitation on Shares to be Issued. Subject to adjustment as provided in
Section 5 of this Article I, an aggregate of 6,600,000 shares of common stock
shall be available under the Plan (comprised of the original 3,500,000 shares of
common stock authorized for issuance under the Plan and an additional 3,100,000
shares of common stock authorized for issuance as of September 3, 2019), reduced
by the aggregate number of shares of common stock which become subject to
outstanding bonus awards, stock options, SARs which are not granted in tandem
with or by reference to a stock option (“free-standing SARs”), restricted stock
awards and stock unit awards. Shares subject to a grant or award under the Plan
(including shares awarded under the Plan prior to the date of this amendment and
restatement) which are not issued or delivered, by reason of the expiration,
termination, cancellation or forfeiture of all or a portion of the grant or
award or the settlement of the grant or award in cash shall again be available
for future grants and awards under the Plan; provided, however, that for
purposes of this sentence, stock options and SARs granted in tandem with or by
reference to a stock option granted prior to the grant of such SARs (“tandem
SARs”) shall be treated as one grant. Shares tendered or withheld upon exercise
of an option, vesting of restricted stock or stock units, settlement of an SAR
or upon any other event to pay exercise price or tax withholding, or shares
purchased by the Company using the proceeds of the exercise a stock option,
shall not be available for future issuance under the Plan. In addition, upon
exercise of an SAR, the total number of shares remaining available for issuance
under the Plan shall be reduced by the gross number of shares for which the SAR
is exercised.”

 

 

2.

This Amendment will become effective and incorporated into the Plan on the date
of approval by the Company’s stockholders.

 

3.

Except as expressly set forth herein, the Plan shall remain in full force and
effect.

 

 

SC1:5007780.1A